Exhibit 10.4

AMENDMENT 2011-1 TO

CONTRACT STOCK / RESTRICTED UNITS AGREEMENT

THIS AMENDMENT 2011-1 TO CONTRACT STOCK / RESTRICTED UNITS AGREEMENT (this
“Amendment 2011-1”), is made as of [            ], 2011, by and between Integra
LifeSciences Holdings Corporation, a Delaware corporation (the “Company”), and
Stuart M. Essig (“Executive”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Restricted Units
Agreement (as defined below).

WHEREAS, pursuant to that certain Contract Stock / Restricted Units Agreement,
dated as of [            ], between the Company and Executive (the “Restricted
Units Agreement”), the Company granted the Executive [            ] shares of
contract stock in the form of restricted units (the “Units”) representing the
right to receive an equal number of shares of common stock of the Company, par
value $.01 per share (“Common Stock”), on the terms and conditions set forth in
the Integra LifeSciences Holdings Corporation Second Amended and Restated 2003
Equity Incentive Plan and the Restricted Units Agreement;

WHEREAS, Section 13 of the Restricted Units Agreement provides that the
Restricted Units Agreement may be amended pursuant to a written agreement signed
by the Company and the Executive; and

WHEREAS, the Company and the Executive desire to amend the Restricted Units
Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby amend the Restricted
Units Agreement, as follows:

1. Section 3(b) of the Restricted Units Agreement is hereby amended and restated
in its entirety as follows:

“(b) Subject to Section 4 below, one hundred percent (100%) of the then
outstanding Units shall vest upon the occurrence of any of the following events:

(i) Executive’s Termination of Service (as defined below) (1) by the Company
without “Cause” (as defined in Section 4.3 of the Employment Agreement), (2) by
the Executive for “Good Reason” (as defined in Section 4.4 of the Employment
Agreement), (3) by reason of a “Disability Termination” (as defined in
Section 4.2 of the Employment Agreement), (4) by reason of the Executive’s
death, (5) as a result of the Employment Agreement (or the Executive’s successor
employment agreement with the Company, if any) not being amended, renewed or
replaced by a new employment agreement upon the expiration of such agreement on
December 31, 2011 or the Extended Expiration Date (as defined below), as
applicable;

(ii) a “Change in Control” (as defined in the Employment Agreement) that occurs
prior to the Executive’s Termination of Service; or



--------------------------------------------------------------------------------

(iii) the appointment by the Board of a new Chief Executive Officer of the
Company.”

2. Section 3(c) of the Restricted Units Agreement is hereby amended and restated
in its entirety as follows:

“(c) For purposes of this Agreement, (1) “Termination of Service” shall mean the
time when the Executive ceases to provide services to the Company and its
Related Corporations and Affiliates as an employee for any reason with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or disability. A Termination of Service shall not
include a termination where the Executive is simultaneously reemployed by, or
remains employed by, or continues to provide services as an employee to, the
Company and/or one or more of its Related Corporations and Affiliates or a
successor entity thereto; and (2) “Extended Expiration Date” shall mean, in the
event that the Executive and the Company enter into (including by way of an
automatic extension) a new, amended or renewed employment agreement on or prior
to December 31, 2011, the last day of the term of such new, amended or renewed
employment agreement.”

3. Section 5 of the Restricted Units Agreement is hereby amended to delete and
replace the phrase “within thirty (30) days following” in its entirety with the
phrase “within three (3) business days following.”

4. Section 6(a) of the Restricted Units Agreement is hereby amended to delete
and replace the phrase “within thirty (30) days following” in its entirety with
the phrase “within three (3) business days following.”

5. This Amendment 2011-1 shall be and is hereby incorporated in and forms a part
of the Restricted Units Agreement.

6. All other terms and provisions of the Restricted Units Agreement shall remain
unchanged except as specifically modified herein.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment 2011-1 as of
the day and year first above written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:  

 

Name:   Richard E. Caruso Title:   Chairman of the Board EXECUTIVE

 

Stuart M. Essig

 

3